Case: 19-40479      Document: 00516260767         Page: 1    Date Filed: 03/30/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      March 30, 2022
                                  No. 19-40479
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Brandon Sanchez,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:18-CR-1122-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Brandon Sanchez pleaded guilty to a drug crime. He timely filed a
   notice of appeal. His attorney later moved to withdraw under Anders v.
   California, 386 U.S. 738 (1967). See also United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Sanchez filed a pro se response objecting to his attorney’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40479     Document: 00516260767           Page: 2   Date Filed: 03/30/2022




                                    No. 19-40479


   motion to withdraw. We agree with defense counsel that there is no
   nonfrivolous basis for the appeal.
          We briefly address one question implicated in the briefing: whether
   the district court erred by including in the written judgment supervised-
   release conditions from the presentence report’s appendix and the district
   court’s standing orders, which contain a list of standard conditions. The
   answer is no. See United States v. Martinez, 15 F.4th 1179, 1180–81 (5th Cir.
   2021); United States v. Aguilar-Cerda, ___ F.4th ___, No. 20-10866, 2022
   WL 712810, at *1 (5th Cir. Mar. 10, 2022).
          Accordingly, counsel’s motion for leave to withdraw is GRANTED,
   Sanchez’s motion for appointment of counsel is DENIED, and the appeal
   is DISMISSED. See 5th Cir. R. 42.2.




                                         2